Smith, C. J.,
delivered the opinion of the court.
In order that forgery may be committed, the writing alleged to have been forged must be one which, if genuine, might injure another. In the case at bar, if the report alleged to have been forged had in fact been made by Lula A. Moore and certified to by the trustees, of the school, that is, if it had been in fact executed by the persons whose names are signed to it, and therefore a genuine writing, it would have conferred no power on the county officials to pay any one any money as compensation for having taught the school.
The only persons entitled to receive from the county superintendent of education a certificate for the payment of salary due for teaching a school, not in a separate school district, are such as have been elected teachers of the school by the trustees thereof, or appointed as such by the superintendent himself, and with whom he has contracted for the teaching of the school (sections 4497, 4522, 4556, 4557, and 4560 of the Code) and in the ease at bar it is admitted that Lula A. Moore had not been elected by the trustees, or appointed or contracted with by the superintendent, as teacher of the school in question.
That a pay certificate was in fact issued by the superintendent when the report was presented to him is immaterial on this issue, for the reason that, had the report been *192.genuine, that is, in fact signed by the persons whose names are attached thereto, as hereinbefore pointed out, it would not have, even apparently, conferred upon the superintendent any authority to issue such a certificate.
Since no forgery was committed, appellant is not guilty of having uttered a forged instrument. The court should have granted the peremptory instruction requested by appellant, and there should have been a verdict and judgment accordingly. The judgment of the court below will be, therefore, reversed, and appellant discharged.

Reversed.